     David W. Hodges (admitted pro hac vice)
1
     dhodges@kennedyhodges.com
2    KENNEDY HODGES, LLP
     Texas State Bar No. 00796765
3    4409 Montrose Blvd., Suite 200
     Houston, Texas 77006
4
     Telephone: (713) 523-0001
5    Facsimile: (713) 523-1116

6    LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
7
8    LOCAL COUNSEL:
     Krista N. Albregts
9    Krista.albregts@gmail.com
     Nevada State Bar No. 13301
10   2301 Green Mountain Court
     Las Vegas, Nevada 89135
11
12                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
13
     CORISSA JONES, et. al.,                        )   No. 2:15-cv-01382-RFB-CWH
14                                                  )
                  Plaintiff,                        )
15                                                  )   JOINT STIPULATION OF DISMISSAL
     v.                                             )   WITHOUT PREJUDICE UNDER RULE
16                                                  )   41(a)(1)
                                                    )
17   SHAC, LLC, D/B/A SHAPPHIRE                     )
     GENTLEMEN’S CLUB, et. al.,                     )
18
                                                    )
19                Defendants.                       )

20           Pursuant to Rule 41, the parties jointly stipulate that the following Opt-In Plaintiffs’

21   claims are dismissed without prejudice:

22        1. Kennedy, Jenica

23        2. Prophet, Lisa

24        3. Popovich, Gabrielle

25        4. Amoranto, Joselyn (Amokanto)

26        5. Santos, Monica

27        6. Fuentes, Bianca

28        7. Pederson, Tatyana


                                                 1
                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
1       8. Saviri, Noelle
2       9. Awad, Farihan
3       10. Viola, Catherine
4       11. Trusty, Sydney (Keel)
5       12. Paulette, Kristy
6       13. Lopez, Lorena
7       14. Gonzales, Jessica

8       15. Ameya, Desvee

9       16. Little, Tina

10      17. Ines, Amanda

11      18. Salas, Shelley

12      19. Perez, Regina

13      20. Vickman, Freesia

14      21. Hines, Trisha

15      22. Strehl, Amanda

16      23. Vallencia, Jessica (Valencia)

17      24. Torrales, Brigette (Torralas)

18      25. Lopez, Ana

19      26. Beckler, Sandra

20      27. Allen, Sabrine

21      28. Patterson, Georgia

22   The parties are dismissing the above-referenced claims because they do not fall within the scope

23   of the stipulation the parties previously reached regarding class notice. Because this stipulation

24   is being filed under Rule 41(a)(1)(A)(ii), no further action is required or requested of this Court

25   with respect to these claims.

26
27
28   DATED: October 1, 2018                        Respectfully submitted,


                                                 2
                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
1
2
3     KENNEDY HODGES, L.L.P.                           GREENBERG TRAURIG, LLP

4     By: /s/ David W. Hodges                          By: _/s/ Alayne M. Opie__________
      David W. Hodges (admitted pro hac vice)          MARK E. FERRARIO
5     dhodges@kennedyhodges.com                        Nevada Bar No. 1625
6     Texas State Bar No. 00796765                     TAMI D. COWDEN
      4409 Montrose Blvd., Suite 200                   Nevada Bar No. 8994
7     Houston, Texas 77006                             ALAYNE M. OPIE
      Telephone: (713) 523-0001                        Nevada Bar No. 12623
8     Facsimile: (713) 523-1116                        GREENBERG TRAURIG, LLP
9                                                      10845 Griffith Peak Drive, Suite 600
      LEAD ATTORNEY IN CHARGE FOR                      Las Vegas, Nevada 89135
10    PLAINTIFF AND CLASS MEMBERS                      Telephone: (702) 792-3773
                                                       Facsimile: (702) 792-9002
11    LOCAL COUNSEL:                                   Email: ferrariom@gtlaw.com
12    Krista N. Albregts                               cowdent@gtlaw.com
      Krista.albregts@gmail.com                        opiea@gtlaw.com
13    Nevada State Bar No. 13301
      2301 Green Mountain Court                        Attorneys for SHAC, LLC dba Sapphire
14    Las Vegas, Nevada 89135
                                                       Gentlemen’s Club, SHAC MT, LLC, David
15                                                     Michael Talla, and Peter Feinstein

16
17
18
                                   CERTIFICATE OF SERVICE
19
20         I certify that on October 1, 2018 I filed this document on the District of Nevada system
     which will serve a true copy on all parties of record via electronic mail.
21
                                                /s/ David W. Hodges
22
     IT IS SO ORDERED:                          David W. Hodges
23
24
25   ________________________________
26   RICHARD F. BOULWARE, II
     UNITED STATES DISTRICT JUDGE
27
     DATED this 3rd day of October, 2018.
28

                                                3
                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
